Case 21-31533-crm Docs Filed 07/23/21 Entered 07/23/21 17:23:58 Page 1of3
B2030 (Form 2030) (12/15)

United States Bankruptcy Court
Western District Of Kentucky

Inre Glenn Beeler Case No. 21-31533-crm
Debtor Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 1] U.S.C. § 329(a) and Fed. Bankr, P. 2016(b), I certify that I am the attorney for the above named
debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or
in connection with the bankruptcy case is as follows:

For legal services, debtor(s) have agreed to pay........... cece e ee even eee $___2,860.00
Prior to the filing of this statement I have received ................2 000000 $ 0.00
Balance Due... . cee eee tee renee eee eee t ener reece $___ 2,860.00

2. The source of the compensation paid to me was:

QO) Debtor [1 Other (specify) HE Not Applicable
3. The source of compensation to be paid to me is:

@ Debtor LJ Other (specify)

4, [I Ihave not agreed to share the above-disclosed compensation with any other person unless they are
members and associates of my law firm.

(1 Ihave agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the people
sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
including:

a. Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy; ,

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

Representation of the debtor(s) in any:
Case 21-31533-crm Docs Filed 07/23/21 Entered 07/23/21 17:23:58 Page 2of3

B2030 (Form 2030) (12/15)

e adversary proceedings, dischargeability actions and other contested bankruptcy matters

*® municipal, county, state or other local jurisdiction court matters

e tax matters

e = efforts to discharge student loans

¢ creditor violations of the automatic stay, discharge injunction or Fair Credit Reporting Act

7. The fees described above include the filing fee.

8. Counsel offered debtor(s) two options for the payment of counsel’s fees: (1) pre-pay the fees in full prior to the
Chapter 7 bankruptcy petition being filed, or (2) bifurcate the attorney services into pre- and post-petition work
in order to facilitate the debtor(s) obtaining the benefit of being filed right away and making payments post-
petition for the post-petition work. Counsel charges a higher fee for the second option. There are a number of
reasons for charging a higher fee:

a. Counsel performs additional work to split the engagement;

b. Counsel takes on risk by allowing the debtor to pay the attorney fee over time instead of collecting
the entire fee up front; ;

¢. The option provides the debtor(s) with the benefit of a quicker filing than if the debtor(s) had to
come up with the money to pay in advance;

d. The option gives debtor(s) an opportunity to begin rebuilding their credit score by making timely
payments toward the attorney fee;

e. Counsel will not charge the debtor additional fees for certain services that if required would
otherwise cost the debtor(s) more if debtor(s) had paid the entire fee before the case was filed; and

f. FSF (described below) charges a fee to Counsel for its financing, payment management, credit
reporting and other services provided to Counsel, for which FSF charges a fee equal to 25% of the
attorney fee that the Law Firm charges debtor(s) for the post-petition services.

This higher fee nonetheless satisfies the reasonability requirement under Section 329 applying the Lodestar
analysis. The additional! cost was fully disclosed to debtor(s) and debtor(s) chose the second option.

9. Debtor and counsel entered into two, separate fee agreements for pre- and post-petition work.

a. The first, pre-petition fee agreement was signed prior to the filing of the petition for the preparation and
filing of the bankruptcy petition, statement about social security number, creditor list and other documents
required at the time of filing; and review, analysis and advisement of the typical matters that are required to
be performed prior to filing by a bankruptcy attorney under the applicable bankruptcy and ethical rules.
Counsel's fees paid under the first fee agreement (if any) are shown in Section | above as “Prior to the
filing of this statement I have received”, and any fees earned but not paid for the pre-petition work were
waived by counsel.

b. The second, post-petition fee agreement was signed after the petition was filed for post-petition work to be
performed, including the preparation of schedules of assets and liabilities, and statement of financial
affairs; preparation and filing of other required documents; representation at the first meeting of creditors;
and other services outlined in the fee agreement. Counsel's fees owed by debtor under the second fee
agreement for post-petition work are reflected in Section 1 above as the Balance Due. The second fee
agreement allows the debtor(s) to pay these post-petition fees and costs in installments over 12 months
following the bankruptcy filing.
Case 21-31533-crm Docs Filed 07/23/21 Entered 07/23/21 17:23:58 Page 3 of 3

B2030 (Form 2030) (12/15)

10. Counsel has a recourse line of credit from Fresh Start Funding LLC (“FSF”) secured by a lien against the
accounts receivable of counsel, including amounts owed by debtor(s) to counsel. FSF also provides payment
management and processing services and will collect installment payments from debtor(s) as well as any third-
party guarantor (if applicable) on behalf of counsel. FSF will apply amounts paid by debtor(s) against counsel’s
indebtedness to FSF under the line of credit. FSF also provides credit reporting services to the debtor(s),
education and training to counsel and his/her staff, and a defense guaranty and indemnity to counsel. For its
services, FSF charges a fee calculated as 25% of the receivable owed by debtor(s) to counsel and counsel is
required to pay this fee regardless of whether debtor(s) makes their required payments. As a fully-recourse
obligation this fee does not constitute fee sharing under the Bankruptcy Code or the Rules of Professional
Conduct.

11. Counsel has fully informed debtor(s) and obtained their informed consent to the bifurcation of services, lien of
FSF against the receivable, FSF’s payment management and credit reporting services, and to a limited sharing
of information with FSF concerning debtor(s) to facilitate counsel’s financing and FSF’s payment management,
processing and credit reporting concerning debtor(s).

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me
for representation of the debtor(s) in this bankruptcy proceeding.

Nick C. Thompson 07-22-2021
800 Stone Creek Parkway Suite 6
Louisville Kentucky 40223

Bankruptey@Bankruptey-Divorce.com
1-502-625-0905 Fax 1-502-625-0940

/s/ Glenn Beeler WLLE

Glenn Beeler

 
